DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/09/20, 08/26/21 and 12/21/21 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claim limitations of claim 3 must be shown or the feature(s) canceled from the claim(s). Claim 3 recites, inter alia, “an operational amplifier comprising an inverting input terminal to which the reference voltage is input and a non-inverting input terminal in which the output node is short-circuited” which is confusing because when observing Figure 3 it appears the non-inverting end receives the reference voltage, VBGR, and the inverting end receives the feedback thus short-circuiting the output. Paragraph 0008 supports the language in the claims suggesting that maybe the drawings have an error. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites, inter alia, “a reference current generator, generating a reference current that does not depend on a power supply voltage”. This claim is indefinite because it is unclear what the Applicant is particularly trying to point out and claim. In the drawings VDD is the element that seems to point to a power supply voltage and Iref which is generated within Component Claims 2-14 are rejected as well as they depend upon claim 1 and therefore inherit the deficiencies of claim 1 as none of these claims remedy the issue presented in claim 1. 

Claim Rejections 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3, 8 and 12-14 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Houghton (US 6087820).
Regarding claim 1, Houghton teaches a constant current circuit (Figure 1; Figure 1 has been annotated below as Figure 1A to point out which components are mapped to which corresponding element within the claim), comprising: a reference voltage generator (Annotated Figure 1A Component 110), generating a reference voltage (Annotated Figure 1A Component VBGR); a reference current generator (Annotated Figure 1A Component 130), generating a reference current (Annotated Figure 1A Component Iref which is a summation of nIBGR and IR; Col. 3 Lines 28-41) that does not depend on a power supply voltage (Col. 3 Lines 28-31 “the current source 10 operates to produce an output current, I.sub.REF =nI.sub.BGR +I.sub.R into the summing node 22 which is substantially invariant with variations in temperature, T, and power supply 18 variations”; See 112(b) Rejection for interpretation); and a temperature dependent current generator (Annotated Figure 1A Component 120), generating a temperature dependent current having a positive temperature coefficient (Figure 1 Component IBGR is a current generated in the current mirror shown in Component 120 of Annotated Figure 1A; Col. 3 Lines 5-9 “current mirror section 26, responsive to the temperature variant current I.sub.BGR produced in the bandgap reference circuit 12, passes a second current nI.sub.BGR at the summing node 22”), wherein the reference current generator comprises a first circuit (Annotated Figure 1A Components REFN+14+T1) generating a reference current having a negative temperature coefficient based on the reference voltage (Abstract “A second one of the two currents, I.sub.2, is derived from a temperature stable voltage produced by the bandgap circuit divided by a positive temperature coefficient resistance… such second current having a negative temperature coefficient”; Col. 3 Lines 28-41) and a second circuit (Annotated Figure 1A Component REFP or REFP+14+T1 as Claim 2 recites that the first and second circuits can share components as the circuits are recited more as paths so either interpretation works in rejecting claim 1) generating a reference current having a positive temperature coefficient based on the temperature dependent current (Abstract “A first one of the two currents, I.sub.1, is a scaled copy of current produced in a temperature compensated bandgap reference circuit… The first current has a positive temperature coefficient”; Col. 3 Lines 5-26), and the reference current generator generates the reference current by adding up the reference current having the negative temperature coefficient and the reference current having the positive temperature coefficient (Figure 1 Component 22 is a summing node that adds the two currents two current to produce Component Iref as shown in Figure 1; Col. 1 Line 61 – Col. 2 Line 5 “The first current has a positive temperature coefficient. Another one of such pair of current paths produces a second current derived from the output voltage. The second current has a negative current temperature coefficient. The first and second currents are summed at the summing node to produce, at the summing node, a current substantially insensitive to variations in temperature and supply voltage over the predetermined range”).

    PNG
    media_image1.png
    670
    788
    media_image1.png
    Greyscale


Regarding claim 2, Houghton teaches all the limitations of claim 1. Houghton further teaches wherein the first circuit comprises a unity gain buffer (Figure 1 Component 14 is an amplifier, however since the Applicant themselves in Paragraph 0008 defined the unity gain buffer as being an operational amplifier, Component 14 reads on the claim limitation) operating so as to generate the reference voltage at an output node (Figure 1 Component 14 output) and a resistor connected to a first path between the output node and ground (Figure 1 Component R), and the reference current having the negative temperature coefficient is generated in the first path (Abstract “A second one of the two currents, I.sub.2, is derived from a temperature stable voltage produced by the bandgap circuit divided by a positive temperature coefficient resistance… such second current having a negative temperature coefficient”; Col. 3 Lines 28-41 “a second one of the two currents, I.sub.R, being derived from a temperature stable voltage V.sub.BGR produced by the bandgap circuit 12 divided by a positive temperature coefficient resistance”), the second circuit comprises a second path connected in parallel with the first path (Annotated Figure 1A Component REFP is in parallel to Component REFN), and the reference current having the positive temperature coefficient is generated in the second path (Abstract “A first one of the two currents, I.sub.1, is a scaled copy of current produced in a temperature compensated bandgap reference circuit… The first current has a positive temperature coefficient”; Col. 3 Lines 5-26), and the reference current is generated by adding up the reference current having the negative temperature coefficient and flowing through the first path and the reference current having the positive temperature coefficient and flowing through the second path (Figure 1 Component 22 is a summing node that adds the two currents two current to produce Component Iref as shown in Figure 1; Col. 1 Line 61 – Col. 2 Line 5 “The first current has a positive temperature coefficient. Another one of such pair of current paths produces a second current derived from the output voltage. The second current has a negative current temperature coefficient. The first and second currents are summed at the summing node to produce, at the summing node, a current substantially insensitive to variations in temperature and supply voltage over the predetermined range”).

Regarding claim 3, Houghton teaches all the limitations of claim 2. Houghton further teaches wherein the unity gain buffer is an operational amplifier (Figure 1 Component 14) comprising an inverting input terminal to which the reference voltage is input (Figure 1 Component 14 has a negative terminal that receives the reference voltage VBGR) and a non-inverting input terminal in which the output node is short-circuited (Figure 1 Component 14 receives the output as a feedback on the non-inverting end thus short-circuiting the output node), and the second circuit comprises a first transistor of N-channel metal oxide semiconductor type (Annotated Figure 1A Component REFP comprises an NFET transistor; PFETs are shown with triangles pointing outwards while NFETs are shown with no arrow) generating the reference current having the positive temperature coefficient in the second path (Abstract “A first one of the two currents, I.sub.1, is a scaled copy of current produced in a temperature compensated bandgap reference circuit… The first current has a positive temperature coefficient”; Col. 3 Lines 5-26).

Regarding claim 8, Houghton teaches all the limitations of claim 3. Houghton further teaches wherein the temperature dependent current generator (Annotated Figure 1A Component 120) comprises a second transistor of N-channel metal oxide semiconductor type (Annotated Figure 1A Component 120 bottom NFET transistors) through which the temperature dependent current flows (Annotated Figure 1A Component 120 top PFET transistor generates the current IBGR and passes it on to the bottom NFET transistor of Component 120), and the first transistor and the second transistor Annotated Figure 1A Component 120 NFET transistor and Component REFP form a current mirror with a ratio of 1:n).

Regarding claim 12, Houghton teaches all the limitations of claim 1. Houghton further teaches wherein the reference voltage generator comprises a bandgap reference circuit (Annotated Figure 1A Component 110; Abstract), the temperature dependent current generator is connected to the bandgap reference circuit (Annotated Figure 1A Component 120 is connected to Component 110), and the temperature dependent current generator generates the temperature dependent current based on a bandgap reference current for generating the reference voltage in the bandgap reference circuit (Annotated Figure 1A Components IBGR and VBGR).

Regarding claim 13, Houghton teaches all the limitations of claim 12. Houghton further teaches wherein the bandgap reference circuit comprises a third transistor of P-channel metal oxide semiconductor type generating the bandgap reference current (Figure 1 Component T5 is a PFET), and the temperature dependent current generator comprises a fourth transistor of P-channel metal oxide semiconductor type (Annotated Figure 1A Component 120 Top PFET) constituting a current mirror circuit with the third transistor (Annotated Figure 1A Component 120 Top PFET forms a current mirror with Component T5).

Regarding claim 14, Houghton teaches all the limitations of claim 1. Houghton further teaches wherein a semiconductor apparatus comprises the constant current circuit according to claim 1 (Col. 5 Lines 21-27 “The resistor ratio R.sub.2 /R should constant with process variations when the circuit is formed on the same semiconductor chip” indicates that the constant current circuit can be placed on a semiconductor chip). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Houghton (US 6087820) in view of Coimbra (US 10429879).
Regarding claim 4, Houghton teaches all the limitations of claim 3. Houghton further teaches wherein the first circuit (Annotated Figure 1A Component REFN+14+T1) comprises a first resistance value (Figure 1A Component REFN comprises a resistor with a resistance value) which sets a magnitude of the reference current having the negative temperature coefficient (Abstract “A second one of the two currents, I.sub.2, is derived from a temperature stable voltage produced by the bandgap circuit divided by a positive temperature coefficient resistance… such second current having a negative temperature coefficient”; Col. 3 Lines 28-41 “a second one of the two currents, I.sub.R, being derived from a temperature stable voltage V.sub.BGR produced by the bandgap circuit 12 divided by a positive temperature coefficient resistance”).
Houghtan does not teach a first adjustment circuit wherein the magnitude of the reference current can be changed by providing an adjustable resistance value for the resistor. 
Coimbra teaches a bandgap reference circuit (Figure 2), comprising: an adjustable resistor (Figure 2 Component R2) which has a resistance value that is controlled through a trim controller (Figure 2 Component 210). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Houghton to incorporate an adjustable resistor as 

Regarding claim 5, Houghton and Coimbra teach all the limitations of claim 4. Houghton does not teach wherein the first adjustment circuit adjusts a resistance value of the resistor on the first path.
Coimbra teaches a bandgap reference circuit (Figure 2), comprising: an adjustable resistor (Figure 2 Component R2) which has a resistance value that is controlled through a trim controller (Figure 2 Component 210). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Houghton to incorporate an adjustable resistor as taught by Coimbra. The advantage of replacing the resistor ‘R’ in Hougton with a programmable adjustable resistance as seen in Coimbra is that this allows for the resistance ratio to be trimmed which allows for adjustment of the current value that is generated through the resistance thus making the constant current generator of Houghtan more dynamic allowing for the application to be used in varying load and temperature conditions. 

Claims 6-7 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Houghton (US 6087820) in view of Coimbra (US 10429879) and in further view of Roy (US 2019/0199330).
Regarding claim 6, Houghton and Coimbra teach all the limitations of claim 4. Houghton further teaches wherein the second circuit (Annotated Figure 1A Component REFP) comprises a transistor (Annotated Figure 1A Component REFP transistor) which sets a magnitude of the reference current Abstract “A first one of the two currents, I.sub.1, is a scaled copy of current produced in a temperature compensated bandgap reference circuit… The first current has a positive temperature coefficient”; Col. 3 Lines 5-26).
Houghton does not teach a second adjustment circuit wherein the drain current of the transistor is adjusted to adjust the magnitude of the reference current having the positive temperature coefficient. 
Roy teaches a current source circuit (Figure 6), comprising a transistor in a current mirror configuration (Figure 6 Component 520), wherein the transistor comprises a plurality of transistors connected in parallel (Figure 6 Component 520 Components 604), wherein the drain current (Figure 6 Component IC) is adjusted based on the transistor configuration selected through switches (Figure 6 Component 606). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Houghton to incorporate an adjustable transistor configuration as taught by Roy. The benefit of this design choice is that the magnitude of the current nIBGR generated by the transistor would become adjustable allowing for a more dynamic current source generator able to operate through a wide variety of load and temperature conditions. 

Regarding claim 7, Houghton and Coimbra teach all the limitations of claim 6. Houghton does not teach wherein the second adjustment circuit adjusts a drain current flowing through the first transistor.
Roy teaches a current source circuit (Figure 6), comprising a transistor in a current mirror configuration (Figure 6 Component 520), wherein the transistor comprises a plurality of transistors connected in parallel (Figure 6 Component 520 Components 604), wherein the drain current (Figure 6 Component IC) is adjusted based on the transistor configuration selected through switches (Figure 6 Component 606). 


Regarding claim 10, Houghton teaches all the limitations of claim 6. Houghton does not teach wherein the first adjustment circuit and the second adjustment circuit adjust the reference current having the negative temperature coefficient and the reference current having the positive temperature coefficient so that a temperature coefficient of the reference current becomes zero.
Coimbra teaches a bandgap reference circuit (Figure 2), comprising: an adjustable resistor as a first adjustment circuit (Figure 2 Component R2) which has a resistance value that is controlled through a trim controller (Figure 2 Component 210). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Houghton to incorporate an adjustable resistor as taught by Coimbra. The advantage of replacing the resistor ‘R’ in Hougton with a programmable adjustable resistance as seen in Coimbra is that this allows for the resistance ratio to be trimmed which allows for adjustment of the current value that is generated through the resistance thus making the constant current generator of Houghtan more dynamic allowing for the application to be used in varying load and temperature conditions. 
Roy teaches a current source circuit (Figure 6), comprising a transistor in a current mirror configuration (Figure 6 Component 520) acting as a second adjustment circuit, wherein the transistor comprises a plurality of transistors connected in parallel (Figure 6 Component 520 Components 604), Figure 6 Component IC) is adjusted based on the transistor configuration selected through switches (Figure 6 Component 606). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Houghton to incorporate an adjustable transistor configuration as taught by Roy. The benefit of this design choice is that the magnitude of the current nIBGR generated by the transistor would become adjustable allowing for a more dynamic current source generator able to operate through a wide variety of load and temperature conditions. 
Houghton, Coimbra and Roy in combination still do not explicitly teach adjusting the positive and negative coefficient temperature reference currents in order to produce a temperature coefficient of the reference current to be zero, positive or negative. However, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, Eli f.2d 272, 205 USPQ 215. In this case by adjusting the resistance and current mirror transistor configuration one of ordinary skill in the art would be able to adjust the values to produce any of the results recited in the claims for the purpose of providing a reference current value that allows is optimally selected based on the load conditions leading to a more efficient current source generator. 

Regarding claim 11, Houghton teaches all the limitations of claim 6. Houghton does not teach wherein the first adjustment circuit and the second adjustment circuit adjust the reference current having the negative temperature coefficient and the reference current having the positive temperature coefficient so that a temperature coefficient of the reference current becomes positive or negative.
Coimbra teaches a bandgap reference circuit (Figure 2), comprising: an adjustable resistor as a first adjustment circuit (Figure 2 Component R2) which has a resistance value that is controlled through a trim controller (Figure 2 Component 210). 

Roy teaches a current source circuit (Figure 6), comprising a transistor in a current mirror configuration (Figure 6 Component 520) acting as a second adjustment circuit, wherein the transistor comprises a plurality of transistors connected in parallel (Figure 6 Component 520 Components 604), wherein the drain current (Figure 6 Component IC) is adjusted based on the transistor configuration selected through switches (Figure 6 Component 606). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Houghton to incorporate an adjustable transistor configuration as taught by Roy. The benefit of this design choice is that the magnitude of the current nIBGR generated by the transistor would become adjustable allowing for a more dynamic current source generator able to operate through a wide variety of load and temperature conditions.
Houghton, Coimbra and Roy in combination still do not explicitly teach adjusting the positive and negative coefficient temperature reference currents in order to produce a temperature coefficient of the reference current to be zero, positive or negative. However, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, Eli f.2d 272, 205 USPQ 215. In this case by adjusting the resistance and current mirror transistor configuration one of ordinary skill in the art would be able to adjust the values to produce any of the results recited in . 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Houghton (US 6087820) in view of Roy (US 2019/0199330).
Regarding claim 9, Houghton teaches all the limitations of claim 8. Houghton further teaches 
wherein the second circuit (Annotated Figure 1A Component REFP) comprises a transistor (Annotated Figure 1A Component REFP transistor) which sets a mirror ratio (Figure 1 Component 1:n) of the current mirror circuit (Annotated Figure 1A Component REFP and the bottom transistor of Component 120 form a current mirror and have a ratio of 1:n which is set by the configuration of the transistor in Component REFP).
Houghton does not teach a second adjustment circuit that adjusts the mirror ratio of the current mirror circuit. 
Roy teaches a current source circuit (Figure 6), comprising a transistor in a current mirror configuration (Figure 6 Component 520 is in a current mirror configuration), wherein the transistor comprises a plurality of transistors connected in parallel (Figure 6 Component 520 Components 604), wherein the current mirror ratio is adjusted based on the transistor configuration selected through switches (Figure 6 Component 606). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Houghton to incorporate an adjustable transistor configuration as taught by Roy. The benefit of this design choice is that the magnitude of the current nIBGR generated by the transistor would become adjustable allowing for a more dynamic current source generator able to operate through a wide variety of load and temperature conditions. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shahzeb K. Ahmad whose telephone number is (571)272-0978. The examiner can normally be reached Monday - Friday 8 A.M. to 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Shahzeb K Ahmad/Examiner, Art Unit 2839                                                                                                                                                                                         



	/THIENVU V TRAN/                                                     Supervisory Patent Examiner, Art Unit 2839